In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-20-00155-CR

MANUEL ALEJANDRO GARZA,                    §   On Appeal from the 371st District
Appellant                                      Court

                                           §   of Tarrant County (1548886D)

V.                                         §   February 17, 2022

                                           §   Memorandum Opinion by Justice
                                               Birdwell

THE STATE OF TEXAS                         §   (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. The judgment and the attached Order to

Withdraw Funds are modified to delete the $228 fine and the $25 time-payment fee

without prejudice to future assessment if, more than thirty days after mandate issues,

Manuel Alejandro Garza has failed to fully pay any fine, court cost, or restitution

imposed. It is ordered that the judgment of the trial court is affirmed as modified.
SECOND DISTRICT COURT OF APPEALS


By /s/ Wade Birdwell
   Justice Wade Birdwell